Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 11, and 13 have been amended, and claims 2 and 12 have been canceled, as a result, claims 1, 3-11, and 13-20 are currently pending in the present application with claims 1 and 11 being independent.
Response to Arguments
Applicant’s arguments, see page 8, filed 25 February 2022, with respect to the objections to the drawings have been fully considered and are persuasive.  The objection to the drawings  has been withdrawn. 
Applicant’s arguments, see pages 8-14, filed 25 February 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments, see pages 15-17, filed 25 February 2022, with respect to the prior art of record have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 4-11, and 14-20 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the ‘Previously Presented’ claims as set forth in the most recent office action.
In the context of newly amended claims 1 and 11, the prior art of record does not teach each and every claimed limitation as set forth in the independent claims. For instance, with respect to claim 1, the prior art of record does not teach or reasonably suggest at least “capture raw sensor data while a user performs a series of activities wearing at least one sensor; wherein the raw sensor data is for a predetermined interval of time; wherein the predetermined interval of time .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.